Exhibit 10.1 Execution Version CREDIT, SECURITY AND GUARANTY AGREEMENT (TERM LOAN) dated as of October 4, 2016 by and among OXFORD IMMUNOTEC, INC., as Borrower, OXFORD IMMUNOTEC GLOBAL PLC and OXFORD IMMUNOTEC LIMITED, as guarantors, the other Credit Parties party from time to time hereto, and MIDCAP FINANCIAL TRUST, as Agent and as a Lender, and THE ADDITIONAL LENDERS FROM TIME TO TIME PARTY HERETO Table of Contents Page ARTICLE 1 - DEFINITIONS 1 Section 1.1 Certain Defined Terms 1 Section 1.2 Accounting Terms and Determinations 26 Section 1.3 Other Definitional and Interpretive Provisions 27 ARTICLE 2 - LOANS 27 Section 2.1 Loans 27 Section 2.2 Interest, Interest Calculations and Certain Fees 30 Section 2.3 Notes 33 Section 2.4 Reserved 33 Section 2.5 Reserved 33 Section 2.6 General Provisions Regarding Payment; Loan Account 33 Section 2.7 Maximum Interest 33 Section 2.8 Taxes; Capital Adequacy 34 Section 2.9 Appointment of Borrower Representative 36 Section 2.10 Joint and Several Liability; Rights of Contribution; Subordination and Subrogation 36 Section 2.11 Reserved 38 Section 2.12 Termination; Restriction on Termination 39 ARTICLE 3 - REPRESENTATIONS AND WARRANTIES 39 Section 3.1 Existence and Power 39 Section 3.2 Organization and Governmental Authorization; No Contravention 40 Section 3.3 Binding Effect 40 Section 3.4 Capitalization 40 Section 3.5 Financial Information 40 Section 3.6 Litigation 41 Section 3.7 Ownership of Property 41 Section 3.8 No Default 41 Section 3.9 Labor Matters 41 Section 3.10 Regulated Entities 41 Section 3.11 Margin Regulations 41 Section 3.12 Compliance With Laws; Anti-Terrorism Laws 41 Section 3.13 Taxes 42 Section 3.14 Compliance with ERISA 42 i Section 3.15 Consummation of Operative Documents; Brokers 43 Section 3.16 Reserved 43 Section 3.17 Material Contracts 43 Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials 43 Section 3.19 Intellectual Property and License Agreements 44 Section 3.20 Solvency 44 Section 3.21 Full Disclosure 44 Section 3.22 Interest Rate 45 Section 3.23 Subsidiaries 45 Section 3.24 Reserved 45 Section 3.25 Accuracy of Schedules 45 Section 3.26 Centre of Main Interests and establishment for UK Guarantors 45 Section 3.27 FCPA and Anti-Corruption Law 45 Section 3.28 Pensions 45 Section 3.29 Dormant Subsidiaries 45 ARTICLE 4 - AFFIRMATIVE COVENANTS 46 Section 4.1 Financial Statements and Other Reports 46 Section 4.2 Payment and Performance of Obligations 47 Section 4.3 Maintenance of Existence 47 Section 4.4 Maintenance of Property; Insurance 47 Section 4.5 Compliance with Laws and Material Contracts 48 Section 4.6 Inspection of Property, Books and Records 48 Section 4.7 Use of Proceeds 49 Section 4.8 Estoppel Certificates 49 Section 4.9 Notices of Litigation and Defaults 49 Section 4.10 Hazardous Materials; Remediation 50 Section 4.11 Further Assurances 50 Section 4.12 Reserved 52 Section 4.13 Power of Attorney 52 Section 4.14 Reserved 52 Section 4.15 Schedule Updates 52 Section 4.16 Intellectual Property and Licensing 53 Section 4.17 Regulatory Reporting and Covenants 54 Section 4.18 Pensions 54 ii Section 4.19 Anti-Corruption Laws 54 ARTICLE 5 - NEGATIVE COVENANTS 55 Section 5.1 Debt; Contingent Obligations 55 Section 5.2 Liens 55 Section 5.3 Distributions 55 Section 5.4 Restrictive Agreements 55 Section 5.5 Payments and Modifications of Subordinated Debt 56 Section 5.6 Consolidations, Mergers and Sales of Assets 57 Section 5.7 Purchase of Assets, Investments 57 Section 5.8 Transactions with Affiliates 57 Section 5.9 Modification of Organizational Documents 57 Section 5.10 Modification of Certain Agreements 57 Section 5.11 Conduct of Business 58 Section 5.12 Joint Ventures 58 Section 5.13 Limitation on Sale and Leaseback Transactions 58 Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts 58 Section 5.15 Compliance with Anti-Terrorism Laws 59 Section 5.16 Change in Accounting 59 Section 5.17 Parent 59 Section 5.18 Dormant Subsidiaries 59 ARTICLE 6 - FINANCIAL COVENANTS 60 Section 6.1 Additional Defined Terms 60 Section 6.2 Minimum Net Revenue 60 Section 6.3 Evidence of Compliance 60 ARTICLE 7 - CONDITIONS 60 Section 7.1 Conditions to Closing 60 Section 7.2 Conditions to Each Loan 61 Section 7.3 Searches 61 Section 7.4 Post Closing Requirements 62 ARTICLE 8 - REGULATORY MATTERS 62 Section 8.1 Reserved 62 Section 8.2 Representations and Warranties 62 Section 8.3 Healthcare Operations 63 iii ARTICLE 9 - SECURITY AGREEMENT 64 Section 9.1 Generally 64 Section 9.2 Representations and Warranties and Covenants Relating to Collateral 64 ARTICLE 10 - - EVENTS OF DEFAULT 68 Section 10.1 Events of Default 68 Section 10.2 Acceleration and Suspension or Termination of Term Loan Commitment 70 Section 10.3 UCC Remedies 71 Section 10.4 Reserved 73 Section 10.5 Default Rate of Interest 73 Section 10.6 Setoff Rights 73 Section 10.7 Application of Proceeds 73 Section 10.8 Waivers 74 Section 10.9 Injunctive Relief 75 Section 10.10 Marshalling; Payments Set Aside 76 ARTICLE 11 - AGENT 76 Section 11.1 Appointment and Authorization 76 Section 11.2 Agent and Affiliates 76 Section 11.3 Action by Agent 76 Section 11.4 Consultation with Experts 76 Section 11.5 Liability of Agent 76 Section 11.6 Indemnification 77 Section 11.7 Right to Request and Act on Instructions 77 Section 11.8 Credit Decision 77 Section 11.9 Collateral Matters 77 Section 11.10 Agency for Perfection 78 Section 11.11 Notice of Default 78 Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent 78 Section 11.13 Payment and Sharing of Payment 79 Section 11.14 Right to Perform, Preserve and Protect 80 Section 11.15 Additional Titled Agents 80 Section 11.16 Amendments and Waivers 80 Section 11.17 Assignments and Participations 81 Section 11.18 Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist 84 Section 11.19 Reserved 85 iv Section 11.20 Definitions 85 ARTICLE 12 - GUARANTY 86 Section 12.1 Guaranty 86 Section 12.2 Payment of Amounts Owed 86 Section 12.3 Certain Waivers by Guarantor 86 Section 12.4 Guarantor’s Obligations Not Affected by Modifications of Financing Documents 88 Section 12.5 Reinstatement; Deficiency 89 Section 12.6 Subordination of Borrowers’ Obligations to Guarantors; Claims in Bankruptcy 89 Section 12.7 Maximum Liability 89 Section 12.8 Guarantor’s Investigation 90 Section 12.9 Termination 90 Section 12.10 Representative 90 ARTICLE 13 - MISCELLANEOUS 90 Section 13.1 Survival 90 Section 13.2 No Waivers 90 Section 13.3 Notices 91 Section 13.4 Severability 91 Section 13.5 Headings 91 Section 13.6 Confidentiality 92 Section 13.7 Waiver of Consequential and Other Damages 92 Section 13.8 GOVERNING LAW; SUBMISSION TO JURISDICTION 92 Section 13.9 WAIVER OF JURY TRIAL 93 Section 13.10 Publication; Advertisement 93 Section 13.11 Counterparts; Integration 93 Section 13.12 No Strict Construction 94 Section 13.13 Lender Approvals 94 Section 13.14 Expenses; Indemnity 94 Section 13.15 Reserved 95 Section 13.16 Reinstatement 95 Section 13.17 Successors and Assigns 96 Section 13.18 USA PATRIOT Act Notification 96 Section 13.19 Process Agent 96 Section 13.20 Other Currency 96 Section 13.21 Cross Default and Cross Collateralization 97 v CREDIT, SECURITY AND GUARANTY AGREEMENT THIS CREDIT, SECURITY AND GUARANTY AGREEMENT (TERM LOAN) (as the same may be amended, supplemented, restated or otherwise modified from time to time, the “ Agreement ”) is dated as of October 4, 2016 by and among Oxford immunotec, inc. , a Delaware corporation, and any additional borrower that may hereafter be added to this Agreement (individually as a “ Borrower ”, and collectively with any entities that become party hereto as Borrower and each of their successors and permitted assigns, the “ Borrowers ”), OXFORD IMMUNOTEC GLOBAL PLC , a company formed under the laws of England and Wales (“ Oxford Global ”), OXFORD IMMUNOTEC LIMITED, a company formed under the laws of England and Wales (“
